—In an action, inter alia, to recover damages for wrongful death, the defendant appeals from so much of an order of the Supreme Court, Westchester County (DiBlasi, J.), entered January 13, 1998, as directed the defendant’s attorneys to pay a sanction in the sum of $1,500 to the “Client’s Security Fund” as a condition to the denial of the plaintiffs motion to preclude the defendant from using expert witnesses at trial.
Ordered that the appeal is dismissed, without costs or disbursements (see, Scopelliti v Town of New Castle, 92 NY2d 944). Bracken, J. P., Ritter, Santucci and Altman, JJ., concur.